JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. The court has determined that the issues presented occa*7sion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed May 24, 2000, be affirmed. Appellant’s application for a writ of habeas corpus filed under 28 U.S.C. § 2241 constitutes an attack on the validity of his conviction and sentence. A challenge to a conviction or sentence must be brought pursuant to 28 U.S.C. § 2255 in the court that imposed the sentence unless it is shown that the remedy is inadequate or ineffective. See 28 U.S.C. § 2255. Appellant has not made the requisite showing. Furthermore, even when a 28 U.S.C. § 2241 habeas remedy is available to a federal prisoner, he must seek the writ in the district where his custodian is found. See Guerra v. Meese, 786 F.2d 414 (D.C.Cir.1986).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.